BLANCHE, Judge.
For the reasons set forth in Appeal No. 9707 entitled “Sally Stafford Nelson vs. *278John Prewitt Nelson, Jr.,” La.App., 311 So.2d 268 the judgment appealed from in the instant case dated February S, 1974, is amended to reflect a credit of $500 against the amount of the judgment rendered in Appeal No. 9707. The judgment in the instant case is further amended by crediting to it the amount of the judgment rendered • this date in Appeal No. 9820, entitled “Sally Stafford Nelson vs. John Prewitt Nelson, Jr.” La.App., 311 So.2d 276 together with all interest due thereon. In all other respects, said judgment appealed from is ' hereby affirmed. Defendant-appellant is , to pay all costs of this appeal.
Amended and as amended, affirmed.